DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 25, 2021, has been entered.

Priority
Applicants’ priority claim to provisional applications 61/541,162 and 62/011,890, and parent applications 13/632,895, 13/839,350, and 14/465,908 is acknowledged.  The current case recites that it is a continuation-in-part of the parent applications.  When Applicants file a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b).   Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  As best Examiner can determine, each of the applications from which the current case claims priority does not recite at least "an envelope … disposed around the binderless pack of glass fibers” and 
As set forth previously, Applicants were invited to show where each of the product claims are set forth in their entirety in the earliest applications from which the current case claims priority.  Absent a showing for each of the claims, and with the understanding that the current case is a continuation-in-part of the parent applications, the effective filing date is interpreted as only the filing date of the current case.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-10, claims 2-7 each recite the insulation pad of “claim 0.”  The claims start at claim 1.  Therefore, it is unclear what the scope of the claims necessarily entail, as the claim is dependent from an unrecited claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0266784 to Haley in view of USPN 5,139,839 to Lim.
Regarding claims 1-10, Haley teaches fibrous material webs formed in a continuous process, wherein fibers are formed into a web of binderless glass fibers and the fibers can be mechanically entangled by needling (Haley, Abstract).  Haley teaches that the glass fibers have an average diameter of about 16-17 HT (Id., paragraph 0053).  Haley teaches that the use of relatively long and thin fibers advantageously provides a pack having better thermal and acoustic insulative performance, as well as better strength properties (Id.).  Haley teaches that the pack of glass fibers comprises 99% to 100% glass or 99% glass to 100% glass and inert components (Id., claim 6).  Haley teaches that the webs can have a thickness of about 0.1 inch to about 2.0 inches (Id., paragraphs 0070-0076).  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Haley, wherein the fibrous material comprises a thickness such as about one inch, motivated by the desire of forming a conventional insulating fibrous material based on the totality of the teachings of Haley.
Haley teaches forming a high density pack, such as a high density entangled web, having a density in a range from about 0.4 lb/ft3 to about 12 lb/ft3 (Haley, paragraphs 0072, 0073).  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Haley, and adjusting, varying and optimizing the density, such as within the claimed range, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure based on the totality of the teachings of Haley.
10 shown in Figs. 1-3 does not tend to lose its shape or cause excessive wear on the underlying insulation material 12 thereby maintaining its insulating properties at a maximum (Id., column 2 lines 62-66).
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the insulating material of the prior art combination, wherein the layers are completely surrounded and enclosed with a woven mesh and additionally stitched through the layers, as taught by Lim, motivated by the desire of forming a conventional insulating material which is secured together to predictably increase the strength of the edges, 
Regarding the claimed preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, the invention of the prior art combination appears capable of the claimed use.
Regarding the claimed properties set forth in claims 3-10, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 6, as shown in Fig. 1 of Lim, the outer layers are disposed around or surrounds completely the insulating material wherein first and second surface contacts the surfaces of the outer layers, and the outer layers are closed.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2006/0281622 to Maricourt in view of US Pub. No. 2006/0204737 to Ziegler and Lim.
Regarding claims 1-10, Maricourt teaches a mineral fibre-based product and a thermal and/or acoustic insulation product based on mineral fibers obtained by internal centrifugation 3, or even equal to or greater than 80 kg/m3, in particular less than 120 kg/m3 (Id., paragraph 0029).  Maricourt does not require additional materials as set forth in claim 1 of Maricourt, and therefore, the product comprises 100% glass.
Maricourt suggests that the product may be binderless (Maricourt, claim 1), or may comprise a binder (Id., paragraph 0038), wherein the thermal and/or acoustic insulation product is used as outdoor insulation (Id., paragraph 0004).  However, Maricourt does not teach mechanically entangling the fibers by needling, and the inclusion of an envelope.
Regarding the claimed mechanical entangling by needling, Ziegler teaches a laminate comprising at least two layers of fibrous nonwoven mats in which the majority of the fibers in at least one of the mats are glass fibers, the layers being bonded together by needling (Ziegler, Abstract).  Ziegler teaches that instead of bonding fibers with a resin binder, the fibers can be bonded together by needling in a known manner (Id., paragraph 0010).  
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of Maricourt, wherein the fibrous layers are bonded by needling or substituting a binder with needling, as taught by Ziegler, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure wherein the fibers are bonded by a process known in the art as being functionally equivalent and predictably suitable for acoustic and thermal insulation products.
Regarding the claimed envelope, Lim teaches a thermal insulating blanket containing insulation material such as fibre glass enclosed with a cloth, having a layer of woven metal mesh surrounding and completely enclosing the insulation material (Lim, Abstract, column 1 lines 57-68).  Lim teaches that the woven stainless steel wire mesh is woven in an interlocking loop pattern (Id., column 2 lines 1-10).  Lim teaches that to further increase the strength of the edges, the gathered or doubled over portions of the layers of cloth and mesh are stitched through with fine stainless steel wire (Id., column 2 lines 15-19).  Lim teaches that the combination of gathering and stitching at the edges reduces the movement of the layer of woven stainless steel wire mesh relative to the layer of cloth and thus reduces wear on the cloth and maintains the shape of the thermal insulation blanket (Id., column 2 lines 20-25).  Lim teaches that depending upon the desired shape of the structure to be insulated, several individual sections of the thermal insulation blanket may be joined by stitching with stainless steel wire (Id., column 2 lines 57-61).  Lim teaches that the thermal insulation blanket 10 shown in Figs. 1-3 does not tend to lose its shape or cause excessive wear on the underlying insulation material 12 thereby maintaining its insulating properties at a maximum (Id., column 2 lines 62-66).
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the insulating material of the prior art combination, wherein the layers are completely surrounded and enclosed with a woven mesh and additionally stitched through the layers, as taught by Lim, motivated by the desire of forming a conventional insulating material which is secured together to predictably increase the strength of the edges, and maintain the shape of the insulating material thereby maintaining its insulating properties at a maximum.

Regarding the claimed preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, the invention of the prior art combination appears capable of the claimed use.
Regarding the claimed properties set forth in claims 3-10, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 6, as shown in Fig. 1 of Lim, the outer layers are disposed around or surrounds completely the insulating material wherein first and second surface contacts the surfaces of the outer layers, and the outer layers are closed.
Regarding claims 4, 8 and 9, although Maricourt does not appear to teach the claimed thickness, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fiber product comprises a thickness, such as within the claimed ranges, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure having a desired thickness and corresponding thermal insulating properties suitable for the intended application.
.  

Claims 3, 4, 8, and 9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haley in view of Lim, as applied to claims 1-10 above, and further in view of USPN 7,993,724 to Chacko.
Regarding claims 3, 4, 8, and 9, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the insulation is suitable for use as an insulation wrap for a water heater (Id., column 3 lines 4-8).  Chacko teaches that the insulation does not include a binder as the insulation is bonded by needling (Id., column 5 lines 29-42).  Chacko teaches that the lower the average diameter of the glass fibers, the lower the thermal conductivity or k-value, and the lower the k-value at elevated temperatures for densities in the range of about 0.5 to 6 pcf (Id., column 4 lines 28-64).  Chacko shows at Table A (Id., column 4 lines 47-60) the relationship between density and k-values at 
Chacko establishes that needled and binderless fiberglass mats having diameters of 3.8 and 5.6 microns comprise similar thermal conductivities at similar densities, although lower fiber diameters result in better insulating performance.  Additionally, Chacko establishes predictable trends based on the fiber diameter and density.  For example, Chacko establishes that increasing the density of fiberglass mats having diameters of 3.8 micron, such as increasing the density greater than 3.38 would predictably result in a thermal conductivity less than 0.406 at 500°F.  Additionally, increasing the density of fiberglass mats having diameters of 5.6 micron, such as increasing the density greater than 3.71 would predictably result in a thermal conductivity less than 0.443 at 500°F.  
Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, and adjusting and varying the k-value and corresponding r-value, such as within the claimed ranges, as taught by Chacko, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure suitable for use on pipes, comprising a structure known in the art as predictably providing increased coherence and handling of the resulting product.

Claims 3, 4, 8, and 9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maricourt in view of Ziegler, Lim, as applied to claims 1-10 above, and further in view of Chacko.
Regarding claims 3, 4, 8, and 9, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the insulation is suitable for use as an insulation wrap for a water heater (Id., column 3 lines 4-8).  Chacko teaches that the insulation does not include a binder as the insulation is bonded by needling (Id., column 5 lines 29-42).  Chacko teaches that the lower the average diameter of the glass fibers, the lower the thermal conductivity or k-value, and the lower the k-value at elevated temperatures for densities in the range of about 0.5 to 6 pcf (Id., column 4 lines 28-64).  Chacko shows at Table A (Id., column 4 lines 47-60) the relationship between density and k-values at 500°F for various fiber diameters, wherein the lower the thermal conductivity the better the performance of the thermal insulation (Id., column 4 lines 61-64).  
Chacko establishes that needled and binderless fiberglass mats having diameters of 3.8 and 5.6 microns comprise similar thermal conductivities at similar densities, although lower fiber diameters result in better insulating performance.  Additionally, Chacko establishes predictable trends based on the fiber diameter and density.  For example, Chacko establishes that increasing the density of fiberglass mats having diameters of 3.8 micron, such as increasing the density greater than 3.38 would predictably result in a thermal conductivity less than 0.406 at 500°F.  Additionally, increasing the density of fiberglass mats having diameters of 5.6 micron, such as 
Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, and adjusting and varying the k-value and corresponding r-value, such as within the claimed ranges, as taught by Chacko, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure suitable for use on pipes, comprising a structure known in the art as predictably providing increased coherence and handling of the resulting product.

Claims 12-18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haley in view of Lim and USPN 2,514,170 to Walter.
Regarding claims 12-18, 21 and 22, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination does not appear to teach using the fibrous insulating material with a pipe as claimed.  However, Walter teaches a high temperature insulating material comprising an insulating wrapper or envelope adapted to withstand temperatures on the order of 1000°F, or more suitable for use as a covering for high temperature steam pipes, parts of airplane engines, gas turbines, and other engines or machines operating at very high temperatures (Walter, column 1 lines 1-20).  Walter teaches that the composite or 14 and a base layer 15, joined together by stitches (Id., column 2 lines 30-45, Figure 2).  Walter teaches that the envelope comprises woven heat resistant fibrous material such as woven fibrous glass and a mesh flexible metallic fabric (Id., column 2 lines 30-45).
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fibrous insulating material is used in an insulating composite structure for use in combination with a pipe to insulate the pipe, as taught by Walter, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials, wherein the composite can predictably withstand high temperatures on the order of 1000°F or more.
Regarding the claimed properties set forth in claims 14-18 and 22, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding claim 22, the prior art combination teaches that the outer layers comprise a woven metal mesh.  Since a woven metal mesh is not water absorbing, it would appear to be within the scope of the claimed water repellant material.

Claims 12-18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maricourt in view of Ziegler, Lim and Walter.
Regarding claims 12-18, 21 and 22, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination does not appear to teach using the fibrous insulating material with a pipe as claimed.  However, Walter teaches a high temperature insulating material comprising an insulating wrapper or envelope adapted to withstand temperatures on the order of 1000°F, or more suitable for use as a covering for high temperature steam pipes, parts of airplane engines, gas turbines, and other engines or machines operating at very high temperatures (Walter, column 1 lines 1-20).  Walter teaches that the composite or envelope is adapted to withstand long periods of use, which may quickly and conveniently be applied to the desired surface or part, which may be removed without damage to itself, and which may be again replaced to continue its useful functions after repair or reassembly is completed (Id, column 1 lines 21-30).  Walter teaches that the envelope or pocket is filled with loosely packed heat resistant fibrous material such as glass wool or the like non-combustible fibrous material (Id., column 3 lines 30-34).  Walter teaches that the envelope comprises an outer covering layer 14 and a base layer 15, joined together by stitches (Id., column 2 lines 30-45, 
It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fibrous insulating material is used in an insulating composite structure for use in combination with a pipe to insulate the pipe, as taught by Walter, motivated by the desire of forming a conventional insulating fibrous material structure for a predictably suitable purpose for such materials, wherein the composite can predictably withstand high temperatures on the order of 1000°F or more.
Regarding the claimed properties set forth in claims 14-18, although the prior art combination does not specifically disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition, including an overlapping and obvious density and fiber diameter, as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 15, although Maricourt does not appear to teach the claimed thickness, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, wherein the fiber product comprises a thickness, such as within the claimed ranges, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure having a desired thickness and corresponding thermal insulating properties suitable for the intended application.
Regarding claims 21 and 22, as shown in Fig. 1 of Lim, the outer layers are disposed around or surrounds completely the insulating material wherein first and second surface contacts the surfaces of the outer layers, and the outer layers are closed.
Regarding claim 22, the prior art combination teaches that the outer layers comprise a woven metal mesh.  Since a woven metal mesh is not water absorbing, it would appear to be within the scope of the claimed water repellant material.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haley in view of Lim and Walter, as applied to claims 12-18, 21 and 22 above, and further in view of Chacko.
Regarding claims 14 and 15, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the insulation is suitable for use as an insulation wrap for a water heater (Id., column 3 lines 4-8).  Chacko teaches that the insulation does not include a binder as the insulation is bonded by needling (Id., column 5 lines 29-42).  Chacko teaches that the lower the average diameter of the glass fibers, the lower the thermal conductivity or k-value, and the lower the k-value at elevated temperatures for densities in the range of about 0.5 to 6 pcf (Id., column 4 lines 28-64).  Chacko shows at Table A (Id., column 4 lines 47-60) the relationship between density and k-values at 500°F for various fiber diameters, wherein the lower the thermal conductivity the better the performance of the thermal insulation (Id., column 4 lines 61-64).  

Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, and adjusting and varying the k-value and corresponding r-value, such as within the claimed ranges, as taught by Chacko, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure suitable for use on pipes, comprising a structure known in the art as predictably providing increased coherence and handling of the resulting product.

Claims 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maricourt in view of Ziegler, Lim and Walter, as applied to claims 12-18, 21, and 22 above, and further in view of Chacko.
Regarding claims 14 and 15, as set forth above, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including an overlapping and obvious density and fiber diameter.  Alternatively, Chacko teaches insulation for high temperature applications including glass fibers (Chacko, Abstract) which are needled to consolidate the fiberglass into a mat or blanket (Id., column 3 lines 16-22), wherein the insulation is suitable for use as an insulation wrap for a water heater (Id., column 3 lines 4-8).  Chacko teaches that the insulation does not include a binder as the insulation is bonded by needling (Id., column 5 lines 29-42).  Chacko teaches that the lower the average diameter of the glass fibers, the lower the thermal conductivity or k-value, and the lower the k-value at elevated temperatures for densities in the range of about 0.5 to 6 pcf (Id., column 4 lines 28-64).  Chacko shows at Table A (Id., column 4 lines 47-60) the relationship between density and k-values at 500°F for various fiber diameters, wherein the lower the thermal conductivity the better the performance of the thermal insulation (Id., column 4 lines 61-64).  
Chacko establishes that needled and binderless fiberglass mats having diameters of 3.8 and 5.6 microns comprise similar thermal conductivities at similar densities, although lower fiber diameters result in better insulating performance.  Additionally, Chacko establishes predictable trends based on the fiber diameter and density.  For example, Chacko establishes that increasing the density of fiberglass mats having diameters of 3.8 micron, such as increasing the density greater than 3.38 would predictably result in a thermal conductivity less than 0.406 at 500°F.  Additionally, increasing the density of fiberglass mats having diameters of 5.6 micron, such as 
Based on the similarities between the structures disclosed by the prior art, it is reasonable for one of ordinary skill in the art to expect that the fiber diameter and density values disclosed by the prior art, can be predictably adjusted and varied by routine experimentation based on the desired thermal insulation properties, such as k-value and corresponding r-value, and the intended application.  Therefore, it would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the fibrous thermal insulating webs of the prior art combination, and adjusting and varying the k-value and corresponding r-value, such as within the claimed ranges, as taught by Chacko, motivated by the desire of forming a conventional thermal and acoustic insulating fibrous material structure suitable for use on pipes, comprising a structure known in the art as predictably providing increased coherence and handling of the resulting product.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786